DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.  Claims 1, 9 and 17 are independent.  

3.	The IDS’s submitted on 7/22/2020 and 2/12/2021 have been considered.










Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by Galula (US PG Pub. 2016/0381068).
As regarding claim 1, Galula discloses An electronic device connectable with a network in which traffic on the network is received by all electronic devices on the network and the network does not provide message authentication and wherein the transmitted messages comprise payloads and message headers identifying the payloads, the electronic device programmed to: 
compute expected periods and period variability metrics for historical accumulations of messages for different message headers and identify periodic message headers based on the period variability metrics [para. 160; calculating average time lapse for an ID]; 
detect a temporal anomaly as a deviation of a period of a most recent set of two or more messages with a periodic message header from the expected period for the periodic message header [para. 169; determining anomaly based on relating an average lapse to a threshold]; and 
generate an alert indicating the detected temporal anomaly [para. 169; reporting an alert of the determined anomaly].  

As regarding claim 2, Galula further discloses The electronic device of claim 1, wherein the most recent set of two or more messages with the periodic message header consists of a most recent two messages with the periodic message header, and the temporal anomaly is detected as a deviation of the time separation of the most recent two messages from the expected period for the periodic message header [para. 169; determining anomaly based on relating an average lapse to a threshold].  

As regarding claim 3, Galula further discloses The electronic device of claim 2, wherein the alert includes a representation of the most recent message with the periodic message header [para. 169; reporting an alert including message ID].  

As regarding claim 4, Galula further discloses The electronic device of claim 1, wherein the most recent set of two or more messages with the periodic message header consists of a set of three or more most recent messages with the periodic message header, and the temporal anomaly is detected as a deviation of a measured period for the set of three or more most recent messages from the expected period for the periodic message header [para. 169 and 125; determining anomaly based on relating an average lapse to a threshold].  
As regarding claim 5, Galula further discloses The electronic device of claim 1, wherein the electronic device is further programmed to: control a task performed by the electronic device based on messages received via the network [para. 95, 126 and 135]; and 
upon detection of the temporal anomaly, reject one or more messages of the most recent set of two or more messages for use in controlling the task [para. 95, 126 and 135].  

As regarding claim 6, Galula further discloses The electronic device of claim 1, wherein the network is a network of a platform, and the electronic device is further programmed to: 
maintain a state machine for the platform based on messages on the network and/or sensor data received from one or more sensors monitoring the platform [para. 57]; 
in response to a transition of the state machine to a new state, tune parameters of at least one of: (i) a parameter of the identification of periodic message headers based on the period variability metric to a parameter value for the new state and/or (ii) a parameter defining the deviation that is detected as a temporal anomaly to a parameter value for the new state [para. 141 and 153; loading the stored message ID for transmission after a change of state].  

As regarding claim 7, Galula further discloses The electronic device of claim 1, wherein the network is a network of a platform, and the electronic device is further programmed to: maintain a state machine for the platform based on messages on the network and/or sensor data received from one or more sensors monitoring the platform [para. 57]; and 
in response to a transition of the state machine from a current state to a new state: store the historical accumulations of messages for the different message headers for the current state [para. 141; loading the stored message ID for transmission after a change of state]; and 
load from a memory historical accumulations of messages for the different message headers for the new state [para. 141; loading the stored message ID for transmission after a change of state].  

As regarding claim 8, Galula further discloses The electronic device of claim 1, wherein the network comprises a Controller Area Network (CAN) bus and the message headers comprise ARB ID headers [para. 51].  

As regarding claim 9, Galula discloses An electronic device connectable with a network in which traffic on the network is received by all electronic devices on the network and the network does not provide message authentication and wherein the transmitted messages comprise payloads and message headers identifying the payloads, the electronic device including: 
an electronic processor [para. 204]; and 
a non-transitory storage medium storing temporal anomaly detection instructions which are readable and executable by the electronic processor to perform a temporal anomaly detection method [para. 204], the temporal anomaly detection instructions including: 
instructions readable and executable by the electronic processor to compute expected periods and period variability metrics for historical accumulations of messages for different message headers, and identify periodic message headers based on the period variability metrics [para. 160; calculating average time lapse for an ID]; 
instructions readable and executable by the electronic processor to detect a temporal anomaly as a deviation of a period of a most recent set of two or more messages with a periodic message header from the expected period for the periodic message header [para. 169; determining anomaly based on relating an average lapse to a threshold]; and 
instructions readable and executable by the electronic processor to generate an alert indicating the detected temporal anomaly [para. 169; reporting an alert of the determined anomaly].  

As regarding claim 10, Galula further discloses The electronic device of claim 9, wherein the most recent set of two or more messages with the periodic message header consists of a most recent two messages with the periodic message header, and the temporal anomaly is detected as a deviation of the time separation of the most recent two messages from the expected period for the periodic message header [para. 169; determining anomaly based on relating an average lapse to a threshold].  

As regarding claim 11, Galula further discloses The electronic device of claim 10, wherein the alert includes a representation of the most recent message with the periodic message header [para. 169; reporting an alert including message ID].  

As regarding claim 12, Galula further discloses The electronic device of claim 9, wherein the most recent set of two or more messages with the periodic message header consists of a set of three or more most recent messages with the periodic message header, and the temporal anomaly is detected as a deviation of a measured period for the set of three or more most recent messages from the expected period for the periodic message header [para. 169 and 125; determining anomaly based on relating an average lapse to a threshold].  

As regarding claim 13, Galula further discloses The electronic device of claim 9, wherein the non-transitory storage medium further stores: 
control instructions readable and executable by the electronic processor to control the electronic device based on messages received via the network [para. 95, 126 and 135]; and 
message rejection instructions readable and executable by the electronic processor to prevent the control instructions from processing one or more messages of the most recent set of two or more messages [para. 95, 126 and 135].  

As regarding claim 14, Galula further discloses The electronic device of claim 9, wherein the network is a network of a platform, and the non-transitory storage medium further stores: 
state machine instructions readable and executable by the electronic processor to maintain a state machine for the platform based on messages on the network and/or sensor data received from one or more sensors monitoring the platform [para. 57]; 
wherein the temporal anomaly detection instructions further include instructions readable and executable by the electronic processor to, in response to a transition of the state machine to a new state, update at least one parameter of the temporal anomaly detection method to a parameter value of the new state [para. 153].  

As regarding claim 15, Galula further discloses The electronic device of claim 9, wherein the network is a network of a platform, and the non-transitory storage medium further stores: 
state machine instructions readable and executable by the electronic processor to maintain a state machine for the platform based on messages on the network and/or sensor data received from one or more sensors monitoring the platform [para. 57]; 
wherein the temporal anomaly detection instructions further include instructions readable and executable by the electronic processor to, in response to a transition of the state machine from a current state to a new state [para. 36, 45, 127 and 153]: 
store the historical accumulations of messages for the different message headers for the current state [para. 141; loading the stored message ID for transmission after a change of state]; and 
load from a memory historical accumulations of messages for the different message headers for the new state [para. 141; loading the stored message ID for transmission after a change of state].  

As regarding claim 16, Galula further discloses The electronic device of claim 9, wherein the network comprises a Controller Area Network (CAN) bus and the message headers comprise ARB ID headers [para. 49-50].  

As regarding claim 17, Galula discloses An electronic device connectable with a network servicing a platform in which traffic on the network is received by all electronic devices on the network and the network does not provide message authentication, the electronic device programmed to: 
maintain a state machine for the platform based on messages on the network and/or sensor data received from one or more sensors monitoring the platform [para. 57]; 
perform anomaly detection on messages on the network using at least one parameter value for a current state of the state machine including generating an alert in response to detecting an anomaly [para. 36, 45, 127 and 153]; and 
in response to a transition of the state machine from the current state to a new state, updating the at least one parameter value for the new state [para. 153].  

As regarding claim 18, Galula further discloses The electronic device as set forth in claim 17, wherein the electronic device is further programmed to: 
detect a transition of the state machine from a current state to a new state [para. 36, 45, 127 and 153]; and 
generate an alert in response to the detected transition not being a permitted transition of the state machine [para. 36, 45, 127 and 153].  

As regarding claim 19, Galula further discloses The electronic device as set forth in claim 17, wherein the electronic device is further programmed to: 
detect state transitions of the state machine [para. 36, 45, 127 and 153]; and 
generate an alert in response to a pattern of the detected state transitions satisfying an irregular transitions pattern criterion [para. 36, 45, 127 and 153].  

As regarding claim 20, Galula further discloses The electronic device as set forth in claim 17, wherein: 
the messages transmitted on the network comprise payloads and message headers identifying the payloads [para. 46, 67 and 116]; 
the performing of anomaly detection includes detecting periodic message headers for which messages on the network satisfy have an expected periodicity that satisfies a periodicity criterion and detecting an anomaly as a deviation of periodicity of recent messages with the periodic message header from the expected periodicity [para. 169; determining anomaly based on relating an average lapse to a threshold]; and 
wherein the network comprises a Controller Area Network (CAN) bus [para. 49-50].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433